Citation Nr: 1803174	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel

 

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

Additional VA treatment records added to the file since issuance of the November 2013 statement of the case are duplicative of VA treatment records already considered, and provide no new evidence regarding the etiology of the Veteran's knee disabilities.  Consequently remand for RO review of the newly received records is not indicated.

The issue of entitlement to service connection for hypertension as secondary to diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 unappealed rating decision the RO denied entitlement to service connection for a bilateral knee disorder.

2.  Evidence received since the June 2005 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for bilateral knee disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records and private treatment records have been obtained.

VA did not provide the Veteran with an examination regarding his claim to reopen.  In claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant reopening the claim and providing a new VA compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As will be detailed further below, no new and material evidence has been submitted here.  As such, the Board will not remand the claim for a VA examination.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

The Veteran seeks service connection for bilateral knee disability.  Notably, however, he filed a prior claim for his knee disabilities.  The RO denied service connection for bilateral knee disorder in June 2005.  The Veteran did not appeal the decision.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156(b).  Therefore, the June 2005 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

On his original claim for service connection in September 2003, the Veteran asserted that his bilateral knee disability began in November 1966 while he was aboard a Navy ship.  In the final June 2005 rating decision, the RO considered the Veteran's service treatment records which are negative for any knee problems.  The RO also considered the Veteran's VA and private treatment records dating from December 2002 to March 2005.  Some of these treatment records show bilateral knee disability, including a left total knee replacement and arthritis of the right knee.  None of the VA or private treatment records relate any disability of either knee to the Veteran's military service.

In August 2011, the Veteran filed a claim to reopen service connection for bilateral knee disability, which the RO denied in the May 2012 rating decision on appeal.  Additional evidence has been included in the record since the June 2005 final rating decision.  This evidence consists of VA and private treatment records indicating complaints of bilateral knee pain and treatment for bilateral knee disability.  This medical evidence was not in the record previously.  The evidence is therefore new evidence.  However, the new evidence is not material evidence.  As with the evidence of record in June 2005, the new evidence merely shows that the Veteran has bilateral knee disability.  It does not show that the Veteran incurred a chronic disability of either knee during service.  Medical evidence documenting current treatment which does not indicate that the disability being treated is linked to active duty is not new and material evidence.  As was the case in June 2005, the record continues to lack evidence showing an injury to either knee during service, or showing a nexus connecting any current knee disability to service.  The new evidence, even when considered with evidence of record in June 2005, does not relate to the unestablished fact necessary to substantiate the claim (i.e., evidence of a nexus between service and current disorder).  As such, the new evidence does not raise a reasonable possibility of substantiating the underlying claim for service connection.  38 C.F.R. § 3.156(a).  Accordingly, the Board cannot grant the claim to reopen service connection for bilateral knee disorder.



ORDER

Having determined that new and material evidence has not been received, reopening of the claim for entitlement to service connection for bilateral knee disorder is denied.


REMAND

The Board finds that the Veteran must be provided a new VA hypertension examination in order to obtain an opinion regarding whether the Veteran's service-connected diabetes aggravates his hypertension disability.  The record reveals that the Veteran had a stroke in 2002 and that at that time was found to have hypertension and diabetes mellitus.  In December 2009 the Veteran was granted service connection for diabetes mellitus.  The Veteran then submitted a claim for service connection for hypertension as secondary to diabetes.  On VA examination in May 2010 a VA examiner opined that the Veteran's hypertension is not caused by the Veteran's diabetes.  However, the VA examiner provided no opinion regarding whether there is aggravation of the Veteran's hypertension by the service-connected diabetes mellitus.  As the May 2010 VA medical opinion does not discuss aggravation, it is insufficient and a new VA medical examination and opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records. 

2.  When the above action has been accomplished, provide the Veteran an appropriate examination of his hypertension disability.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected diabetes mellitus.  A complete rationale should be given for all opinions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

3.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


